Name: Council Regulation (EEC) No 1356/86 of 28 April 1986 opening, allocating and providing for the administration of a Community tariff quota for certain prepared or conserved fish falling within subheading 16.04 G II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  tariff policy
 Date Published: nan

 7 . 5 . 86 Official Journal of the European Communities No L 118/5 COUNCIL REGULATION (EEC) No 1356/86 of 28 April 1986 opening , allocating and providing for the administration of a Community tariff quota for certain prepared or conserved fish falling within subheading 16.04 G II of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, during the last two years for which statistics are available, imports, in tonnes, into each of the Member States were as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, 1983 1984 Benelux 10 0 Denmark 31 41 Germany 27 15 Spain 0 0 Greece 0 0 France 2 087 1 690 Ireland 0 0 Italy 0 0 Portugal 0 0 United Kingdom 795 500 2 950 2 246 Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Kingdom of Norway was concluded on 14 May 1973 ; whereas, following the accession of Spain and Portugal to the Community, a supplementary Protocol is to be signed in the near future ; whereas, pending the entry into force of this Protocol, Council Regulation (EEC) No 573/86 (') laid down the trade arrangements for fishery products with Norway ; Whereas , during the two years under consideration, the products in question were imported only by certain Member States and not at all by the other Member States ; whereas, under these circumstances, initial shares should be allocated to the importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quota upon imports into those States of the products concerned being notified ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff ; Whereas the aforesaid Regulation (EEC) No 573/86 provides for the opening, from 1 March 1986, of a Community tariff quota at a reduced rate of duty for certain prepared or conserved fishery products originating in Norway ; whereas therefore the tariff quota in question should be opened for the period 1 March to 31 December 1986 ; whereas, in the absence of a prorata temporis clause, the proposed annual quota volume should be opened for the period under consideration ; Whereas, taking account of these factors, the initial percentage shares in the quota volume can be set approxi ­ mately as follows : Benelux Denmark Germany France United Kingdom 0,19 1,39 0,81 72,69 24,92 Whereas equal and continuous access to the quota should be ensured for all importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, in the light of the principles outlined above, a Community tariff arrange ­ ment based on an allocation between the Member States would seem to preserve the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the said products , the allocation should follow proportionately the require ­ ments of the Member States calculated both from statis ­ tics of imports from Norway during a representative reference period and according to the economic outlook for the tariff year in question ; Whereas, to take account of the possible import trends for these products, the quota volume should be divided into two instalments, the first being allocated between the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas, to afford impor ­ ters some degree of certainty, the first instalment of the tariff quota should be fixed at a high level , which in this case could be 80 % of the amount of the quota ;(') OJ No L 56, 1 . 3 . 1986, p. 110 . No L 118 /6 Official Journal of the European Communities 7. 5 . 86 reserve, in order to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas, each time its additional share is almost used up, a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused, it is essential that such a Member State should return a significant proportion thereof to the 1 . Until 31 December 1986 the Common Customs Tariff duties on the following product originating in Norway shall be suspended at the level and within the limit of the Community tariff quota shown herewith : CCT heading No Description Quota volume in tonnes Rate of duty (%) 16.04 Prepared or preserved fish , including caviar and caviar substitutes : G. Other : ex II . Other, excluding smoked saithe 400 10 2. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply duties of 13,3 % and 27,5 % respectively. 3 . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation , annexed to the Agreement between the European Economic Community and the Kingdom of Norway, shall be applicable . Article 2 1 . The tariff quota laid down in Article 1 ( 1 ) shall be divided into two instalments . 2 . A first instalment of this quota shall be allocated among certain Member States . The respective shares, which , subject to Article 5, shall be valid until 31 December 1986, shall be as follows, in tonnes : participate in the initial allocation and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount correspon ­ ding to these requirements to the extent that the available balance of the reserve so permits . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share minus any proportion returned to the reserve pursuant to Article 5, it shall forthwith , by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as necessary to the next whole number. 2 . If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up as necessary to the whole number. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . Benelux Denmark Germany France United Kingdom 1 4 3 232 80 3 . The second instalment of the quota, being 80 tonnes, shall constitute the reserve . 4 . If an importer notifies the imminent import of the products in question into a Member State which does not 7. 5 . 86 No L 118/7Official Journal of the European Communities 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commis ­ sion of its grounds for so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1986. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accu ­ mulated shares of the Community quota. 2 . The Member State shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . Article 5 Member States shall , not later than 15 November 1986, return to the reserve the unused portion of their initial share which , on 1 November 1986, is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 15 November 1986, notify the Commission of the total quantities of the product in question imported up to and including 1 November 1986 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 20 November 1986 , inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1986 . For the Council The President H. RUDING